MEMORANDUM**
Mariette Do appeals pro se the Tax Court’s summary judgment in favor of the Commissioner of Internal Revenue, finding that the Commissioner could proceed with a proposed collection action to satisfy Do’s 1991 income tax obligations.
The Tax Court correctly rejected Do’s contention that she is not obliged to pay federal income tax because she disagrees *212with United States government policies. Autenrieth v. United States, 418 F.2d 586, 589 (9th Cir.1969). The Tax Court also correctly determined that Do failed to raise any genuine issue of material fact. Hansen v. United States, 7 F.3d 137, 138 (9th Cir.1993). Accordingly, the Tax Court correctly granted the Commissioner’s summary judgment motion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.